Exhibit 10.8(h) NINTH AMENDMENT TO CREDIT AGREEMENT This NINTH AMENDMENT TO CREDIT AGREEMENT (the “Ninth Amendment”) dated November 30, 2009, is by and among LEAF FINANCIAL CORPORATION, a Delaware corporation (“LEAF Financial”), and LEAF FUNDING, INC., a Delaware corporation (“LEAF Funding” and together with LEAF Financial, each individually a “Borrower” and individually and collectively, jointly and severally, the “Borrowers”), the various financial institutions and other Persons parties hereto (the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION, a national banking association, as successor by merger to National City Bank, as administrative agent and collateral agent for the Lenders (in such capacity, the “Agent”). BACKGROUND A.Pursuant to that certain Credit Agreement dated July 31, 2006, by and among the Borrowers, the Lenders, and the Agent, as amended by a First Amendment dated August 14, 2006, a Second Amendment dated December 22, 2006, a Third Amendment dated March 14, 2007, a Fourth Amendment dated September 10, 2007, a Fifth Amendment dated September 28, 2007, a Sixth Amendment dated October 18, 2007, a Seventh Amendment dated July 31, 2009 and an Eighth Amendment dated September 30, 2009 (as the same may be modified and amended from time to time, including by this Ninth Amendment, the “Credit Agreement”), the Lenders agreed, inter alia, to extend to the Borrowers a revolving credit facility in the current maximum aggregate principal amount of $135,000,000. B.The Borrowers have requested an amendment to the Credit Agreement, to which the Lenders are willing to agree, on the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1.Definitions. (a)General Rule.Except as expressly set forth herein, all capitalized terms used and not defined herein shall have the respective meanings ascribed thereto in the Credit Agreement. (b)Additional Definition.The following additional definition shall be added to Article 1 of the Credit Agreement to read in its entirety as follows: “Ninth Amendment” means the Ninth Amendment to this Agreement dated November 30, (c)Amended Definitions.The following definitions in Article 1 of the Credit Agreement are hereby amended and restated to read in their entirety as follows: - 1- “Applicable Margin” means, (a) as to any Base Rate Loan, 4.00%, and (b) as to any LIBOR Loan or LIBOR Flex Rate Loan, 5.00%. “Borrowing Base” means at any time the lesser of (a) eighty-seven and one half of one percent (87.5%) of the then Aggregate Net Present Value, and (b) one hundred percent (100%) of the Aggregate Original Net Equipment Cost; provided that, in performing such calculation, the Aggregate Net Present Value and Aggregate Original Net Equipment Cost shall be reduced by such amount as may be necessary in order that: (i) no more than an amount equal to five percent (5%) of the Aggregate Commitment is attributable to any single Lessee; (ii) no more than an amount equal to ten percent (10%) of the Aggregate Commitment is attributable to progress payments; (iii) none of either such amount is attributable to any Contract or Equipment the value of which has been used in six months or more of previous calculations of the Borrowing Base, except with respect to any Contract (and any related Equipment) with a payment period of not greater than 12 months from the date of the first scheduled payment thereunder, as to which, no more than an amount equal to twenty percent (20%) of the Aggregate Commitment is attributable to such Contracts (and any related Equipment); (iv) no more than an amount equal to five percent (5%) of the Aggregate Commitment is attributable to Contracts whereby the related lessee is an Affiliate of any Borrower; and (v) no more than an amount equal to twenty percent (20%) of the Aggregate Commitment is attributable to Contracts with initial stated terms of greater than 120 months. “Net Present Value” means, as of any date of determination for any Eligible Contract, an amount equal to the aggregate amount of remaining Contract Payments thereunder, discounted to present value by a percentage per annum equal to one-month LIBOR (as of such date) plus 3.75%.All present value calculations shall be made using a 30-day month and a 360-day year and actual days elapsed. “Termination Date” means the earliest of (a) January 29, 2010, and (b) the date on which the Commitments are terminated in full or permanently reduced to zero pursuant to the terms of this Agreement. 2.Amendment to Section 2.2 of the Credit Agreement.Paragraph (b) of Section 2.2 of the Credit Agreement is hereby amended and restated in its entirety, to read as follows: (b)Mandatory Reductions.
